FILED
                                                                                                  7/30/2020
                                                                                       Clerk, U.S. District & Bankruptcy
                                                                                       Court for the District of Columbia
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ROGER CHARLES DAY, JR.,                        )
                                               )
               Petitioner,                     )
                                               )
       v.                                      )       Civil Action No. 1:20-cv-02005 (UNA)
                                               )
T.J. WATSON, et al.,                           )
                                               )
                                               )
                Respondents.                   )

                                  MEMORANDUM OPINION

       This matter is before the court on its initial review of petitioner’s petition for writ of habeas

corpus and application for leave to proceed in forma pauperis. Petitioner is incarcerated at the

U.S. Penitentiary located in Terre Haute, Indiana. According to petitioner, he was convicted and

sentenced in the United States District Court for the Eastern District of Virginia.

       Petitioner brings the petition pursuant to 28 U.S.C. § 2241; however, he explicitly

challenges his indictment and charges, along with the imposition of his conviction and sentence,

rendering relief more appropriate pursuant to 28 U.S.C. § 2255.

       To the extent that a remedy is available to petitioner, his claim must be addressed to the

sentencing court in a motion under 28 U.S.C. § 2255. See Taylor v. U.S. Bd. of Parole, 194 F.2d

882, 883 (D.C. Cir. 1952); Ojo v. Immigration & Naturalization Serv., 106 F.3d 680, 683 (5th

Cir. 1997). Section 2255 provides that:

               [a] prisoner in custody under sentence of a court established by Act
               of Congress claiming the right to be released upon the ground that
               the sentence was imposed in violation of the Constitution or laws of
               the United States, or that the court was without jurisdiction to
               impose such sentence, or that the sentence was in excess of the
               maximum authorized by law, or is otherwise subject to collateral
               attack, may move the court which imposed the sentence to vacate,
               set aside or correct the sentence.

28 U.S.C. § 2255(a).

        Therefore, petitioner has no recourse in this court. The court also notes that, even if

petitioner had properly pled a claim pursuant to 28 U.S.C. § 2241, he has nonetheless filed in the

improper District. “A district court may not entertain a habeas petition involving present physical

custody unless the respondent custodian is within its territorial jurisdiction.” Stokes v. U.S. Parole

Comm’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004); see also Day v. Trump, 860 F.3d 686, 691 (D.C.

Cir. 2017) (affirming dismissal for want of jurisdiction where the District of Columbia was not

“the district of residence of [petitioner’s] immediate custodian for purposes of § 2241 habeas

relief”).

        For these reasons, the petition is dismissed. A separate order accompanies this

memorandum opinion.




                                                      ___/s/__________________
                                                      JAMES E. BOASBERG
                                                      United States District Judge
Date: July 30, 2020